DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on November 2, 2020, is for a reissue examination for United States Patent Number US 10,418,371 B2, which was issued to Kanno (hereinafter “the ‘371 Patent”).
The application 16/126,231 (hereinafter “the ‘231 Application”) for the ‘371 Patent was filed on September 10, 2018, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on September 12, 2022.
Original claims 1, 4, 11, and 14 have been amended, original claims 3, 5-8, and 13 have been canceled; and new claims 17-45 have been added, but the new claims 19, 21-24 have been canceled since the instant reissue application was filed.
Currently, the claims 1, 2, 4, 9-12, 14-18, 20, and 25-45 are subject to an examination of this reissue application.

Oath/Declaration
The reissue oath/declaration filed on September 12, 2022 is defective because it fails to identify at least one error which is relied upon to support the reissue application.
The declarant states “[t]he patent application claims less than the applicant has a right to claim, at least, in the Claim 1 recites a first die group including a plurality of first nonvolatile memory dies and a second die group including a plurality of second nonvolatile memory dies, whereas New Claim 17 does not recite the above feature”.
Contrary to the declarant’s statement, the new claim 17 recites the same feature, which is allegedly identified as an error supporting this reissue application, such as “classify the plurality of nonvolatile memory dies into a first die group and second die group such that each of the plurality of nonvolatile memory dies belongs to only one die group” in lines 9-11.
Therefore, the error allegedly supporting this reissue application cannot be an error to be corrected because the feature allegedly identified as an error to be corrected is still recited in the newly claimed inventions.  See 37 CFR § 1.175 and MPEP § 1414.
Meanwhile, the Examiner finds that the original claim 1 has been narrowly amended the scope of the originally claimed invention, which looks like as if the patent application claimed more than the applicant had a right to claim, at least.  Thus, the reissue applicant could declare such as this narrowing feature is a proper error correctable in this reissue application, for example.

Claim Objections
Claims 1, 14, 17, 18, 20, 25, and 26 are objected to because of the following informalities:
The reissue applicant amends the original claims 1 and 14.  However, the claim amendment does not comply with 37 CFR § 1.173(b) because the omitted matters in the respective claims 4 and 14 are not enclosed in a single square bracket, but use double square brackets for the deleted matter.  See MPEP § 1453 V.A.
The claims 17, 18, 20, 25, and 26 are objected to under 37 CFR § 1.75 as being a substantial duplicate of claims 1, 2, 4, 9, and 10.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 1, 17, 27, and 34 recite “a controller configured to control the nonvolatile memory via the plurality of channels” in line 5 of the claim 1, and in line 6 of the respective claims 17, 27, and 34.
As shown in the above, this reissue application includes claim limitation that uses the word “controller,” which is disclosed as hardware for a structural element in the specification of the ‘371 Patent; however, the term “controller” itself is a substitute for “means” and generic placeholder because it is a non-structural term having no specific structural meaning, but for performing the claimed functions of controlling the nonvolatile memory via the plurality of channels.
And, the word “controller” is modified by functional language “control the nonvolatile memory via the plurality of channels” recited in the respective claim 1, 17, 27, and 34 by the transition word “configured to”.  Although the generic placeholder “controller” is modified by the functional language foregoing, this modification is not sufficient to entirely perform the recited functions in the claims 1, 17, 27, and 34.
Furthermore, the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Accordingly, this claim limitation is being interpreted under 35 U.S.C. § 112(f), and so it is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘371 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “controller” at col. 5, lines 10+.  The corresponding structure of the controller, i.e., “Controller 4” in Fig. 1, disclosed in the specification of the ‘371 Patent requires an algorithm for performing the function of controlling the nonvolatile memory via the plurality of channels because said corresponding structure “Controller” comprises a CPU, which should be programmed by an algorithm for the function resulted from the algorithm, and the specification of the ‘371 Patent discloses the algorithm for performing the claimed functions at flowcharts in Figs. 29-35.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 251
Claims 1, 2, 4, 9-12, 14-18, 20, and 25-45 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Response to Arguments
There is no arguments in the remarks of the Response filed on September 12, 2022.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1, 2, 4, 9, 10, 11, 12, 14-18, 20, 25, and 261, the claim limitations of the respective claims 1, 11, and 17 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the first free block pool is a free block pool dedicated to a first data block pool managing each of blocks which belongs to the first die group and which holds valid data, and the second free block pool is a shared free block pool shared by a plurality of second data block pools managing respective blocks which belong to the second die group and which hold valid data.
The claim 2, 4, 9, and 10 are dependent claims of the claim 1.
The claims 12 and 14-16 are dependent claims of the claim 11.
The claims 18, 20, 25, and 26 are dependent claims of the claim 17.
With respect to claims 27-33 and 39-452, the claim limitations of the respective claims 27 and 39 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that in response to receiving, from the host, a copy command designating the first die group as a copy source and designating the second die group as a copy destination, (1) read valid data from a first block which is selected from the first die group; and (2) write the read valid data to a second block which is selected from the first die group.
The claims 28-33 are dependent claims of the claim 27.
The claims 40-45 are dependent claims of the claim 39.
With respect to claims 34-383, the claim limitations of the claim 34 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the first free block pool is a shared free block pool shared by a plurality of first data block pools managing respective blocks which belong to the first die group and which hold (viz., store) valid data, and the second free block pool is a shared free block pool shared by a plurality of second data block pools managing respective blocks which belong to the second die group and which hold (viz., store) valid data.
The claims 35-38 are dependent claims of the claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        11-3 The claims 1, 2, 4, 9-12, 14-18, 20, and 25-45 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration.